Taylor, C. J.:
The plaintiff in error was tried and convicted at the Spring term, 1897, of the Circuit Court of Liberty ■county of the crime of assault with intent to commit rape, and sentenced to ten years’ imprisonment in the penitentiary, and seeks reversal by writ of error.
There are five assignments of error. The first four •of them are predicated upon the failure of the transcript of the record to show the personal presence of *477the defendant at the trial, his arraignment, his plea, the swearing of the jury and the verdict; but these assignments of error have all been rendered nugatory by a suggestion of diminution in the record and by supplying the omitted entries from the records of the •court below through the writ of certiorari issued for that purpose.
The only remaining assignment of error is the refusal to grant the motion for new trial upon the . ground that the verdict is contrary to, and not supported by, the evidence. Without rehearsing it here we have carefully considered the evidence furnished by the record, and we can not say that the verdict is so unsupported thereby, or is so at variance therewith, as that it would be proper for this court to disturb it. If the jury believed the evidence of the prosecuting witnesses, it was ample to sustain the conviction. The credibility of witnesses is within the exclusive domain of the jury, and we can not question the correctness of their finding upon it. No error being found in the record, the judgment of the court below is hereby affirmed.